Citation Nr: 1545667	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-37 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Board remanded the claim on appeal to obtain ship logs for both the USS Goldsborough and the USS Oriskany, dated between January and February 1973, to determine whether the Veteran set foot in the Republic of Vietnam.  The record shows the Appeals Management Center (AMC) requested that the Joint Services Records Research Center review the deck logs from the USS Oriskany and attempt to corroborate the Veteran's claim.  However, the evidence does not demonstrate that the AMC requested information pertaining to the ship logs of the USS Goldsborough.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is warranted to fully comply with the Board's March 2014 remand directives and to attempt to obtain ship logs of the USS Goldsborough for the pertinent period.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2015 to the present.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from April 2015 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Contact the appropriate government entities, including
the National Archives and Records Administration, and request that they furnish copies of the morning and/or daily reports, deck/ship logs, unit records, command history reports, and any other information detailing the movements and operations of the USS Goldsborough from January 1973 to February 1973.

In this regard, the Board is interested in any information confirming that the Veteran was transferred by a military plane from the receiving unit of the USS Goldsborough in Subic Bay, Philippines, on his way to Danang, Vietnam, and that this plane made a stop in Saigon, Vietnam, while the Veteran was aboard the plane.  Document all efforts to obtain these records.  If the attempts and necessary follow-up attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e) (2015).
	
3. After completing the above development, re-adjudicate the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




